DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.
Response to Amendment
The examiner acknowledges the amendments to claims 1-3, 7-15, 20, 21, 23, 24, 26, and 27, the addition of new claim 28, and the cancelation of claims 6, 19, 22, and 25. Claims 1-5, 7-18, 20, 21, 23, 24, and 26-28 are pending.
Applicant’s amendments have overcome the objection to claim 10 and the rejections under 35 U.S.C. 112(b) rejections except those set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 12, and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a particular medical image of the tumor region and a risk organ in the object” in lines 15-16. It is unclear what is meant by the term “particular” and if any specific image or type of image is contemplated and/or if this image is related to the three-dimensional image.
Claim 11 recites “a particular medical image of the tumor region and a risk organ in the object” in lines 17-18. It is unclear what is meant by the term “particular” and if any specific image or type of image is contemplated and/or if this image is related to the three-dimensional image.
Claim 11 recites the limitation "the tumor" in line 28.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 previously recites “a tumor region”.
Claim 12 recites “a particular medical image of the tumor region and a risk organ in the object” in lines 11-12. It is unclear what is meant by the term “particular” and if any specific image or type of image is contemplated and/or if this image is related to the three-dimensional image.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-10, 12, 13, 15, 16, 18, 20, 21, and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
i) calculate, by using a three-dimensional medical image concerning an object, an initial irradiation direction of multiple particle beams to be used to irradiate a tumor region and an initial dose distribution provided by the multiple particle beams, the initial irradiation directions of the multiple particle beams facing a same direction, and an angle between the multiple particle beams being zero;
ii) select a specified angle from the plurality of angles stored in the memory, based on a size of the tumor region;
iii) modify the initial dose distribution by dispersing the initial irradiation direction in response to a dispersion instruction issued by the user via the input device so that dispersed irradiation directions for irradiation of the multiple particle beams are separated from each other by the specified angle; and
iv) calculate a modified dose distribution based on the multiple particle beams to be used to irradiate in the dispersed irradiation directions; and
Each of the above limitations (i-iv) are functions that, under their broadest reasonable interpretation, can be performed in the mind, but for the recitation of “the processing circuitry”. Step i can be performed by deciding an irradiation direction for as few as two beams facing the same direction with zero separation angle by looking at a three-dimensional image of a tumor and determining the resulting dose distribution from those two beams (i.e. thinking about where the Bragg Peak will be and/or whether there are any risk organs in the path). Step ii merely requires thinking about and mentally selecting a certain angle based on tumor size, the angles could be stored in a table or even in one’s memory depending on the number of angles contemplated. But for the recitation of “via the input device”, step iii can be performed by deciding to modify the initial irradiation directions by dispersing the two beams in an initial direction by the specified angle. Step iv can be performed by again thinking about if the beams overlap in the target after dispersal and where the Bragg Peak will be. Therefore claim 1 recites an abstract idea under step 2A, prong 1.
This judicial exception is not integrated into a practical application at step 2A, prong 2. The additional elements of claim 1 are: 
processing circuitry configured to: 
“generate first image data representing the initial irradiation direction and the initial dose distribution with reference to a particular medical image of the tumor region and a risk organ in the object and output the first image data to the display apparatus”
“generate second image data representing the modified dose distribution with reference to the medical image of the tumor region and the risk organ and output the second image data to the display apparatus;” 
a display apparatus coupled to the processing circuitry” 
an input device, coupled to the processing circuitry, configured to receive input instructions from a user and forward the input instructions to the processing circuitry including a dispersion instruction issued by a user; and
a memory to store a plurality of angles in association with a plurality of tumor region sizes.
	Generating first/second image data representing the initial irradiation direction and the initial/modified dose distribution “with reference to” a particular medical image of the tumor region and the risk organ amounts to nothing more than outputting the beam directions and dose distribution information on a display (i.e. specifying or indicating in a displayed if/where the beams overlap or where the Bragg Peaks are (e.g. in a risk organ or a target)). “With reference to” a particular medical image can be broadly interpreted as merely considering the medical image. For example, generating second image data representing the modified dose distribution with reference to the medical image of the tumor region and the risk organ may simply be providing information (on a display screen) that three beams intersect in a tumor region of a medical image). Merely outputting this information to a display is not a practical application because it does not improve the functioning of a computer or any other technology or technical field, does not apply or use the judicial exception to effect a particular treatment or prophylaxis, does not implement the judicial exception with a particular machine, does not effect a transformation or reduction of a particular article into a different state or thing, and does not apply or use the judicial exception in some other meaningful way. Furthermore, a display, an input device, and a memory are generic computer elements and the recitation of such elements, along with processing circuitry, amounts to mere instructions to implement the abstract idea on a computer, which does not integrate an abstract idea into a practical application in Step 2A Prong Two.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. For the same reasons provided in step 2A, prong 2 above, the additional elements, when considered alone or in combination do not improve the functioning of a computer or any other technology or technical field, do not apply or use the judicial exception to effect a particular treatment or prophylaxis, do not implement the judicial exception with a particular machine, do not effect a transformation or reduction of a particular article into a different state or thing, and do not apply or use the judicial exception in some other meaningful way. Furthermore, the recitation of generic computer elements amounts to mere instructions to implement the abstract idea on a computer, which does not add significantly more in Step 2B.
Claim 12 recites the same abstract idea and same additional elements as claim 1 and is considered to be directed to non-statutory subject matter for the same reasons applied to claim 1.
Claim 2 further limits the abstract idea as it merely requires deciding the number of times to apply the beam from the initial irradiation direction.
Claim 3 further limits the abstract idea as it merely requires choosing beams with spread-out Bragg Peaks in the tumor region in the initial irradiation direction and modifying in a way to reduce the dose in a region shallower than the spread-out Bragg peak.
Claim 4 further limits the abstract idea as it merely requires deciding to apply the beam less than five times.
Claim 5 further limits the abstract idea as it merely limits the predetermined angle one can choose from for the dispersion step.
Claims 7 and 8 further limit the abstract idea as they merely specify the type of data read from the storage and used to make the selection decision.
Claim 9 specifies the angle is designated by a user via the input device. This amounts to mere instructions to implement the abstract idea of selecting the angle using generic computer elements, which does not integrate the abstract idea into a practical application or amount to significantly more (MPEP 2106.05(f)).
Claims 10, 13, and 15 each further limit the abstract idea as they merely require determining a plurality of initial irradiation directions rather than one direction and selecting the initial irradiation direction or at least some of the initial directions for dispersal in the same manner discussed in claims 1 and 12.
Claims 16 and 18 recite “the processing circuitry is further configured to selectively operate in a broad beam scan mode or a pencil beam scan mode”. But for recitation of “processing circuitry”, selectively operating in a broad beam scan mode or pencil beam scan mode is a mental step that merely requires deciding which mode to use. This is further supported by Applicant’s statement in the specification that “Alternatively, the user may arbitrarily select one of them [modes] via the input circuitry 75” (p. 13, lines 17-18). There is nothing in the claim or specification that leads to the conclusion that such processing circuitry is anything different than a generic computer element as discussed in claim 1 (i.e. The processing circuitry is still only generically described in the specification as hardware resources, a processor such as a CPU (Central Processing Unit) or GPU (Graphics Processing Unit) and memories such as a ROM (Read Only Memory) and a RAM (Random Access Memory)” (see p. 8, lines 9-13 and p. 13, lines 4-6 which lists the same circuitry 71 carrying out the method selection function)). Therefore, claims 16 and 18, when considered as a whole along with claims 1 and 12, amount to mere instructions to apply the abstract idea using generic computer elements, which does not integrate the abstract idea into a practical application or amount to significantly more (MPEP 2106.05(f)). 
Claims 20 and 26 further limit the abstract idea by specifying the predetermined angle is selected based on a size of the tumor region and defining how the size is measured.
Claims 21 and 27 further limit the abstract idea by specifying the type of beam to use in the plan.
Claim 28 recites “the processing circuitry is further configured to generate radiotherapy plan information to be used for radiotherapy when the processing circuitry is notified by the user via the input device that the modified dose distribution is valid, the radiotherapy plan information including the dispersed irradiation directions and the modified dose distribution. But for the recitation of “via the input device”, this step can be performed by merely thinking about, providing orally, or writing down the beam directions and dose distribution from step iv above (i.e. if the beams overlap in the target, where the Bragg Peaks are, etc...). Claim 28 further recites “wherein the display apparatus is configured to display, for review by the user, a first screen image representing the initial dose distribution based on the first image data and a second screen image representing the modified dose distribution based on the second image data.” Merely outputting the generated image information on a display is not a practical application because it does not improve the functioning of a computer or any other technology or technical field, does not apply or use the judicial exception to effect a particular treatment or prophylaxis, does not implement the judicial exception with a particular machine, does not effect a transformation or reduction of a particular article into a different state or thing, and does not apply or use the judicial exception in some other meaningful way. Therefore, this element does not integrate the abstract idea into a practical application or amount to significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9-15, 21, 24, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bzdusek (US 2010/0219356 A1) in view of Vik (US 2010/0086183 A1) and Zhang (US 2012/0136194 A1).
Claim 1: Bzdusek discloses a radiotherapy planning apparatus comprising:
processing circuitry 102, 
a display apparatus (GUI, configured for presenting images [0047]), and 
an input device, coupled to the processing circuitry, configured to receive input instructions from a user and forward the input instructions to the processing circuitry (human interface 136, such as a GUI, configured to receive parameters manually from a user),
wherein the processing circuitry is configured to:
calculate an initial irradiation direction of multiple particle beams to be used to irradiate a target region 118 (the target in IMAT is a tumor [0005-6] therefore the target region is a tumor region) and an initial 5dose distribution provided by the multiple particle beams, the initial irradiation directions of the multiple particle beams facing a same direction, and an angle between the multiple beams being zero (initial beam directions and positions are calculated along with corresponding dose distribution [0020, 0023-24, and 0028] and fig. 3A; one beam position may have multiple segments [0028], each segment represents a different particle beam, e.g. beam position 3043 comprises multiple beams/segments 3101, 3102, and 3103 therefore Bzdusek discloses calculating an initial irradiation direction for multiple particle beams wherein the beams face the same direction and have an angle therebetween of zero degrees initially, fig. 3A);
generate first image data representing the initial irradiation direction and the initial dose distribution with reference to a particular medical image of the tumor region and a risk organ in the object and output the first image data to the display apparatus (image sets/dose distributions and DVH curves are generated throughout treatment planning and presented to a user for evaluation [0047], therefore Bzdusek discloses generating first image data representing the initial irradiation direction and the initial dose distribution with reference to a particular medical image of the tumor region and risk organ);
modify the initial dose distribution by dispersing the initial irradiation direction in response to a dispersion instruction issued by the user via the 10input device (segment distributor 146 distributes (disperses) each segment at one irradiation direction/position along an arc; for example segments 3101, 3102, and 3103 associated with beam position 3043 are dispersed along the arc at spacings of 30 degrees, see figs. 3A-B and [0035-38] or segments 3141-4 associated with beam position 312m are dispersed at spacings of 3 degrees [0039]; a GUI guides the user through the treatment planning and optimization process [0025] therefore the dispersion instruction step in the treatment planning process is provided by the user via an input device) so that dispersed irradiation directions for irradiation of the multiple particle beams are separated from each other by a specified angle (specified angle of separation may be selected based on a variety of conditions, such as the number of segments, locations of neighbors, motion characteristics of the beam shaper, and/or how closely a user wishes to approximate desired treatment [0044-45]);
calculate a modified dose distribution based on the multiple particle beams to be used to irradiate in the dispersed irradiation directions (dose after dispersion is meant to approximate the dose provided before dispersion [0030]; such would require calculation of the modified dose distribution after dispersion. Redistributed/dispersed segments are optimized (fig. 2, step 210); optimization includes evaluating whether the plan meets treatment objectives, which include minimum or maximum dose, and thus calculation of the modified dose distribution [0022-23 and 0041]; results of various trials may be presented to the user, including dose distributions windows [0048] therefore updated dose distributions are calculated);
generate second image data representing the modified dose distribution with reference to the medical image of the tumor region and the risk organ and output the second image data to the display apparatus (image sets/dose distributions and DVH curves are generated throughout treatment planning and presented to a user for evaluation [0047], therefore Bzdusek discloses generating second image data representing the modified dose distribution with reference to the medical image of the tumor region and risk organ); and
Bzdusek fails to disclose using a three-dimensional medical image concerning an object to calculate the initial irradiation direction of the multiple particle beams to be used to irradiate the tumor region and initial dose distribution. However, Vik discloses using a three-dimensional medical image concerning an object (target and surrounding tissue) when generating a radiation therapy plan [0002]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a three-dimensional medical image to calculate the initial irradiation direction of the particle beams to be applied to the tumor and the dose distribution in the system of Bzdusek in order to plan a radiation therapy session that is as close to ideal as possible, as taught by Vik [0002].
Bzdusek, as modified by Vik, fails to disclose a memory to store a plurality of angles in association with a plurality of tumor region sizes and wherein the processing circuitry is configured to select the specified angle from the plurality of angles based on the size of the tumor region. However, Zhang discloses an expert system comprising a memory to store a plurality of angles in association with a plurality of tumor region sizes (the database stores the tumor size and angles for each plan; the angles for a particular tumor have been determined to be “appropriate” for that tumor [0020]). The processing circuitry is configured to select a specified angle by reading out, from the storage, one of the plurality of angles based on a size of the tumor region ([0008] and [0131] “tumor size and location information is automatically extracted and matched with the closest case in an expert system”; each case/plan includes the appropriate angle(s) [0177]). When incorporated into the method of Bzdusek and Vik, the dispersed irradiation directions of the initial irradiation direction are separated by the predetermined angle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bzdusek in view of Vik to include a memory to store a plurality of angles in association with a plurality of tumor region sizes and configure the processing circuitry to select the specified angle of separation from the plurality of angles based on the size of the tumor region such that the angle of separation between dispersed irradiation directions are based on treatment plans applied to other tumors having a similar location and size, as taught by Zhang, in order to reduce the time and complexity requirements of treatment planning (Zhang [0007 and 0176]).
Claim 2: Bzdusek discloses the processing circuitry is further configured to calculate the initial 15irradiation direction (initial beam directions and positions are calculated along with corresponding dose distribution [0020, 0023-24, and 0028] and fig. 3A) such that a particle beam is expected to be used to irradiate the tumor region a predetermined number of times in the initial irradiation direction as the multiple particle beams (Bzdusek discloses the number of segments (which corresponds to the number of times a particle beam in a certain radiation direction is to be applied as multiple particle beams [0029]) at each angular position and in the same direction are calculated (fig. 3A and [0035-36] for example three segments at beam position 3043)). 
Claim 4: Bzdusek discloses, in the example of fig. 3B and radiation direction 3043, the predetermined number of times of irradiation is three, which is less than five.
Claim 5: Bzdusek also discloses other examples with smaller predetermined angles, such as three degrees, which is not more than 5 degrees (fig. 3C and [0039]).
Claim 9: Bzdusek, as modified by Vik, fails to disclose the predetermined angle is designated by a user via the input device. However, Bzdusek does disclose a user can define some treatment plan parameters manually via GUI/input device 136 [0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus of Bzdusek in view of Vik to allow a user to designate the predetermined angle between dispersed beams via the input device, in order to give the user more control over the final treatment plan, and because Bzdusek discloses the GUI may allow the user to define arc parameters manually.
Claim 10: Bzdusek discloses the processing circuitry is further configured to calculate a plurality of initial irradiation directions of the multiple particle beams to be used to irradiate the tumor region and initial dose distributions provided by the multiple particle beams to be used to irradiate in the initial irradiation directions (for example beam directions 3041, 3042, and 3043; dose distribution calculated by dose calculator 128 [0024 and 0028]). Bzdusek discloses a user can define some treatment plan parameters manually via GUI/input device 136 [0025] and modifying the dose distribution in response to a dispersion instruction issues by the user, but does not specifically disclose an irradiation direction to be dispersed by the processing circuitry from among the plurality of initial irradiation directions is designated by the user. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus of Bzdusek in view of Vik to allow a user to designate an irradiation direction to be dispersed from among the plurality of initial irradiation directions in order to give the user more control over the final treatment plan, and because Bzdusek discloses the GUI may allow the user to define arc parameters manually.
Claim 11: Bzdusek in view of Vik and Zhang discloses a radiotherapy apparatus comprising processing circuitry, a display apparatus, an input device, and a memory as recited in claim 11 (see the discussion of claim 1 above). Bzdusek further discloses a radiation head configured to radiate a particle beam (radiation source 112 such as a linear accelerator [0017]) and control circuitry configured to control the radiation head in accordance with the radiotherapy plan information to irradiate the multiple particle beams in the dispersed irradiation directions for radiotherapy of the tumor region (treatment device settings are presented to the treatment device 104 and the treatment is applied to the subject [0042-43]; instructions for carrying out the method are stored on a computer readable medium and executed by a computer processor [0010-11], therefore the system includes the claimed control circuitry).
Claim 12: Bzdusek, as modified by Vik and Zhang, discloses processing circuitry configured to carry out each of the steps recited in claim 12 (see the discussion of claim 1 above). Bzdusek further discloses a radiotherapy planning method comprising causing the processing circuitry to carry out the steps (fig. 2, [0008], and [0010-11]). 
Claims 13-15: Bzdusek discloses the processing circuitry is further configured to calculate and/or caused to calculate a plurality of initial irradiation directions of the multiple particle beams to be used to irradiate the tumor region and an initial dose distribution provided by the multiple particle beams to be used to irradiate in the plurality of initial irradiation directions (initial beam directions and positions are calculated along with corresponding dose distribution [0020, 0023-24, and 0028] and fig. 3A) and disperse at least some of the plurality of initial irradiation directions in response to the dispersion instruction issued by the user via the input device (segment distributor 146 distributes (disperses) the segments at each beam position along the arc [0030]; for example segments 3101, 3102, and 3103 associated with beam position 3043 are dispersed along the arc at spacings of 30 degrees and segments 3081 and 3082 associated with beam position 3042 are dispersed along the arc at spacings of 40 degrees, see figs. 3A-B and [0035-38]; furthermore, the circuitry is configured to disperse additional directions if the treatment planner determines that every direction requires more than one segment; control over treatment planning is provided at GUI [0025] therefore the dispersion instruction is provided by the user via the input device/GUI). In combination with Vik, the initial irradiation directions are calculated using a three-dimensional medical image.
Claims 21, 24, and 27: Bzdusek discloses the particle beams may be proton beams [0017].
Claim 28: Bzdusek discloses the processing circuitry is further configured to:
generate radiotherapy plan information to be used for radiotherapy when the processing circuitry is notified by the user via the input device that the modified dose distribution is valid, the radiotherapy plan information including the dispersed irradiation directions and the modified dose distribution (treatment device settings are presented to the treatment device 104 in step 212 and the treatment is applied to the subject in step 214 [0042-43]; planning process may include multiple trials with different numbers of arcs and/or arc parameters, the results of which may be presented to the user via the GUI to allow the user to evaluate the various treatment plans [0047]; it follows that if a user evaluates various treatment plans from multiple trials, the method would include a step of a user notifying the processing circuitry, via the input device, that a particular treatment plan is selected (thereby notifying that the modified dose distribution is valid) in order to present the treatment device settings for the selected treatment plan to the treatment device in step 212. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a step of a user notifying the processing circuitry, via the input device, that a particular treatment plan is selected (thereby notifying that the modified dose distribution is valid) in order to give the user more control over the treatment ultimately administered by the device and because the system is already configured to human interaction and presenting various treatment plans to the user for evaluation);
wherein the display apparatus is configured to display, for review by the user, a first screen image representing the initial dose distribution based on the first image data and a second screen image representing the modified dose distribution based on the second image data (image sets/dose distributions and DVH curves are generated throughout treatment planning and presented to a user for evaluation via the GUI [0047] therefore the display is configured to display first and second screen images based on the first and second image data respectively).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bzdusek in view of Vik and Zhang as applied to claim 1 above, and further in view of Ebstein (US 2013/0287170 A1).
Claim 3: Bzdusek, as modified by Vik and Zhang, fails to disclose the processing circuitry is configured to calculate the initial irradiation direction and dose distribution so that the multiple particle beams to be irradiated in an identical initial irradiation direction toward the tumor region are expected to form a spread-out Bragg peak at the tumor region by providing different Bragg peak positions along the initial irradiation direction. However, Ebstein discloses irradiating multiple beams in a particular direction such that the particle beams applied to a tumor have different Bragg peak positions along the irradiation direction to form a spread-out Bragg peak by providing different Bragg peak positions along the initial irradiation direction [0009]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the processing circuitry in the apparatus of Bzdusek, as modified by Vik and Zhang, to calculate the initial irradiation direction and dose distribution so that the multiple particle beams to be irradiated in the same initial irradiation direction toward the tumor region are expected to form a spread-out Bragg peak at the tumor region by providing different Bragg peak positions along the initial irradiation direction, as taught by Ebstein, in order to shape the dose distribution to deposit maximal dose in an extended volume containing the tumor, instead of concentrating the dose at a particular point in the tumor (Ebstein [0009]). 
The examiner notes that dispersing the initial irradiation direction of the multiple particle beams in the manner taught by Bzdusek will reduce the dose to be provided by the multiple particle beams to a shallower position along the initial irradiation direction than a position where the spread-out Bragg peak is formed because the beams will not cross paths in the shallower position of tissue after they are dispersed, thus reducing the dose in this position.

Claims 7, 8, 20, 23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bzdusek in view of Vik and Zhang as applied to claims 1, 11, or 12 above, further in view of Fujimaki (US 2012/0136194 A1).
Claims 7, 8, 20, 23, and 26: the processing circuitry in the apparatus of Bzdusek in view of Vik and Zhang, is configured to select the predetermined angle by reading out, from the memory, one of the plurality of angles based on the size of the tumor region (Zhang [0008] and [0131] “tumor size and location information is automatically extracted and matched with the closest case in an expert system”; each case/plan includes the appropriate angle(s) [0177]). Zhang fails to disclose the size of the tumor region is defined as a length of the tumor region taken in an irradiation direction of a particle beam or in a direction parallel to a rotating direction of a gantry of a radiotherapy apparatus. However, Fujimaki discloses planning radiation therapy by considering the length of a tumor region taken in an irradiation direction (direction of the beam axis) and in a direction parallel to a rotating direction of a gantry of a radiotherapy apparatus (direction perpendicular to the beam axis) [0052]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus/method of Bzdusek in view of Vik and Zhang by defining the size of the tumor region as a length taken in an irradiation direction and/or a direction parallel to a rotating direction of a gantry of a radiotherapy apparatus, as taught by Fujimaki, when selecting the radiotherapy treatment parameters, including the predetermined angle, as both definitions of length provide relevant information about the size of the tumor region for planning purposes. Defining length in an irradiation direction when selecting the predetermined angle ensures the entire depth of the tumor is properly accounted for and dosed. Defining length in a direction parallel to a rotating direction of a gantry of a radiotherapy apparatus when selecting the predetermined angle ensures the entire width of the tumor region is properly accounted for and dosed.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bzdusek in view of Vik and Zhang, as applied to claims 1, 11, or 12 above, and further in view of Wong (US 2006/0153330 A1).
Claims 16-18: Bzdusek, as modified by Vik and Zhang, fails to disclose the processing circuitry is further configured to/caused to selectively operate in a broad beam scan mode or a pencil beam scan mode. However, Wong discloses a 3D radiation treatment planning system [0046] configured to selectively operate in a broad beam mode or a pencil beam scan mode (system optimizes beam arrangement for both focused pencil beams and unfocused broad beams [0048-52]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bzdusek in view of Vik and Zhang such that the processing circuitry is further configured to/caused to selectively operate in a broad beam scan mode or a pencil beam scan mode, as taught by Wong, in order to provide a system that can be used to plan treatment for small soft and large tissue volumes (Wong [0049-50 and 0052]). It is noted that the limitations “the broad beam scan mode being for...” and “the pencil beam scan mode being for…” constitute intended uses of the claimed system. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. A system configured to selectively operate in the broad beam or pencil beam scan modes can be used for planning to use a particle beam as claimed.

Response to Arguments
Applicant's arguments filed September 2, 2022 with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant submits, on p. 17, that the expert system of Zhang determines initial beam angles, and fails to disclose “processing circuitry configured to select a specified angle from the plurality of angles stored in the memory, based on a size of the tumor region, and modify the initial dose distribution by dispersing the initial irradiation direction in response to a dispersion instruction issued by the user via the input device so that dispersed irradiation directions for irradiation of the multiple particle beams are separated from each other by the specified angle, as recited in amended Claim 1” and that Zhang “fails to disclose dispersing initial beam angles at all and fails to disclose setting the separation angle between the dispersed beam angles to an angle according to the tumor size.” The examiner notes that Bzdusek, not Zhang, is relied upon to teach  “circuitry configured to modify the initial dose distribution by dispersing the initial irradiation direction in response to a dispersion instruction issued by the user via the 10input device so that dispersed irradiation directions for irradiation of the multiple particle beams are separated from each other by a specified angle”. Zhang is merely relied upon to teach it is known to provide processing circuitry to specify or select an angle in radiation treatment planning from a memory storing a plurality of angles in association with a plurality of tumor region sizes. In the combination with Bzdusek, this feature can be used any time beam angles are selected, whether that be initially or upon dispersion.
Applicant submits, on p. 18, that the rejections under 35 U.S.C. 101 are rendered moot by the present amendments, and specifically argues that claim 11 is clearly directed to patent eligible subject matter because claim 11 recites “the control is further configured to control the radiation head to irradiate the multiple particle beams in the dispersed irradiation directions using the modified dose distribution to perform radiotherapy of the tumor region. The examiner notes that this feature is considered to integrate the abstract idea into a practical application as it amounts to a particular machine, or a specially programmed computer, configured to apply the judicial exception to carry out a treatment. Similar limitations however are not found in claims 1, 12, or their dependents and these claims are not further argued by applicant, therefore these claims are still rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791